Citation Nr: 9923274	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  92-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease (DDD) of the low back, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to December 
1982.

This appeal arose from an August 1992 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for a 
back disability, assigning it a 10 percent disability 
evaluation.  In October 1994, this case was remanded for 
further assistance.  Following compliance with the remand, a 
rating action was issued in February 1995, which continued 
the denial of the requested benefit.  In February 1996, this 
case was again remanded to the RO for additional development.  
In March 1997, following compliance with the remand, the RO 
issued a decision which continued the denial of the benefit 
sought.  In August 1997, the Board of Veterans' Appeals 
(Board) issued a decision which denied an increased 
evaluation for the service-connected low back DDD.

On February 5, 1998, a Joint Motion for Remand was filed with 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), which requested, in 
part, that the issue of entitlement to an increased 
evaluation for the low back disorder be remanded to the Board 
for further consideration.  On February 13, 1998, the Court 
issued an order remanding the low back issue to the Board for 
readjudication consistent with the Joint Motion.  Copies of 
the Joint Motion for Remand and the Court's order have been 
placed in the claims folder.  In July 1998, the issue of 
entitlement to an increased evaluation for the service-
connected DDD of the low back was remanded to the RO for 
additional development.


REMAND

The veteran has contended, in essence, that her service-
connected DDD of the low back is more disabling than the 
current disability picture would suggest.  She has claimed 
that she suffers from recurrent back pain and occasional 
numbness and radiation of pain into the thighs.  Therefore, 
she believes that an increased evaluation should be awarded.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court has held that in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that Diagnostic Codes pertaining to range of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (1997) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Court remanded the case to the Board 
to obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

This case was remanded in July 1998, in part so that a VA 
examination could be performed which referred to the above-
noted DeLuca, supra criteria.  However, while the 
examinations conducted in August and October 1998 did state 
that she suffered from "some" limitation of function due to 
back pain, they did not refer to whether or not her back 
exhibited weakened movement, excess fatigability or 
incoordination.  There was also no opinion as to whether pain 
significantly limited her functioning, particularly during 
flare-ups or when the back segment is used repeatedly.

Moreover, the RO had been instructed to rule on whether or 
not submission of the veteran's claims file to the 
appropriate authority for consideration of an extrascheduar 
evaluation for the low back disability was appropriate.  
However, there is no indication in the folder that this issue 
was ever considered.

The Court stated in Stegall v. West, 11 Vet. App. 268 (1998) 
that, when a case is remanded by either the Court or by the 
Board, a veteran has, as a matter of law, the right to 
compliance with that remand.  Since the Board must ensure 
that the instructions of a remand are complied with, failure 
to do so would constitute error on the part of the Board.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected DDD of 
the low back.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that she/he has 
reviewed the claims folder.  All 
indicated special tests are to be 
performed and must include range of 
motion testing.  The examiner should note 
the range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the back 
segment is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should rule on whether or not 
submission of the veteran's claims file 
to the appropriate authority for 
consideration of an extraschedular 
evaluation for the service-connected DDD 
of the low back pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1998) is appropriate.

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected DDD 
of the low back.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, she and her representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further consideration if otherwise 
in order.  The appellant is free to furnish additional 
evidence while her case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










